[Cite as Georgalis v. Cloak Factory Condominium Unit Owners' Assn., 2021-Ohio-66.]


                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

GUS GEORGALIS, TRUSTEE OF THE :
ARAHOVA TRUST, ETC.,

                Plaintiff-Appellant,                 :
                                                                         No. 109300
                v.                                   :

CLOAK FACTORY CONDOMINIUM                            :
UNIT OWNERS’ ASSOCIATION,

                Defendant-Appellee.                  :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: January 14, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-888961


                                          Appearances:

                The Brunn Law Firm Co., L.P.A., Thomas L. Brunn, Jr.,
                and Alison D. Ramsey, for appellant.

                Ott & Associates Co., L.P.A., Steven M. Ott, and Christina
                Pochemsaniy, for appellee.


MARY J. BOYLE, A.J.:

                  Plaintiff-appellant, Gus Georgalis, trustee of the Arahova trust,

satisfied on September 21, 2006, and continuing the original trust of Nikolas and
Katina Georgalis dated August 1, 1992 (“trust”), appeals the trial court’s decision

granting partial summary judgment to defendant-appellee, the Cloak Factory

Condominium Unit Owners’ Association, Inc. (“association”). Georgalis raises one

assignment of error for our review:

       The trial court erred in granting appellee, [the association’s], motion
       for partial summary judgment.

                Finding no merit to his assignment of error, we affirm the judgment

of the trial court.

I. Procedural History and Factual Background

                635 W. Lakeside Ave., Ltd. is the declarant and the developer of

condominium property known as The Cloak Factory Condominium (“Cloak

Factory”), which consists of 28 units and is located at 635 W. Lakeside Ave.,

Cleveland, Ohio. Georgalis was the sole member and controlling officer of 635 W.

Lakeside Ave., Ltd. Georgalis executed the Declaration of Condominium Ownership

as a “member” of 635 W. Lakeside Ave., Ltd., on November 14, 2006, and recorded

it approximately one month later. The declaration established the association as

required by R.C. Chapter 5311. Georgalis also executed and recorded the bylaws of

the association simultaneously. The association administers the Cloak Factory and

is governed by the declaration and bylaws.
                The trust, as successor in interest to the developer, still owns five

units: the basement unit (also referred to as unit 126A or 150), two units on the first

floor, 100 and 101, and two units on the sixth floor, 600A and 602.1

                In November 2017, Georgalis filed a complaint against the association

for breach of contract, violation of R.C. 5311.23 (liability for failure to comply with

condominium instruments), and slander of title.             As relevant to this appeal,

Georgalis alleged that the association breached the declaration by continuing to

improperly assess the trust’s basement and first floor units for their share of the

parking lease expenses.

                In March 2019, the association moved for partial summary judgment

with respect to Georgalis’s breach of contract claims.            Georgalis opposed the

association’s motion.




       1 According to findings of fact made by the court in Cuyahoga C.P. No. CV-15-
841708, Georgalis, as the sole member and controlling officer of 635 W. Lakeside Ave.,
Ltd., transferred 100% of the membership units of 635 W. Lakeside Ave., Ltd., to the trust
in September 2006. The court further found that Georgalis was the sole trustee of the
trust and owned all interests in the trust. The court explained that from 2006 until late
2015, the trust (i.e., the developer’s successor in interest) still owned 11 units, or 55.54%
of the property and voting power in the association. Further, until late 2015, Georgalis,
his wife, and his nephew had been members of the board of directors despite the fact that
Georgalis’s wife and nephew had never been unit owners. A bona fide unit owner
eventually brought suit against the developer for participating in the governance of the
Association under R.C. Chapter 5311. According to R.C. 5311.08(D), a developer must
relinquish control five years after the condominium units are declared. The court granted
a permanent injunction against the Georgalis, his wife and nephew, the trust, 635 W.
Lakeside, Ltd., and any other successor in interest, “from participating, voting, or
otherwise influencing owners, the Board of Directors, or amendment to the Declaration
regarding control of the association.” The Association attached a certified copy of this
decision to its summary judgment motion in this case.
               In September 2019, the trial court granted the association’s motion in

part relating to the “parking lease.” It found that “the [d]eclaration does not prohibit

an assessment of a portion of the parking lease payment to plaintiff’s units without

parking.”

               Georgalis’s remaining claims were tried to the bench in November

2019. The trial court found in the association’s favor on Georgalis’s remaining

claims. Georgalis appealed. It is from the trial court’s judgment granting the

association partial summary judgment that Georgalis now appeals.

II. Law and Analysis

               In his sole assignment of error, Georgalis argues that the trial court

erred when it granted summary judgment to the association on his breach of

contract claim relating to the parking lease. Georgalis contends that since May 2015,

the association “has improperly assessed the [t]rust’s basement and first floor units

for their purported share of the parking lease expense, even though those units have

never had parking spaces.” He argues that there are genuine issues of material fact

remaining with respect to (1) whether the parking lease permits the assessments at

issue, (2) whether the parking lease should be construed against Georgalis as its

drafter, and (3) whether the garage spaces are limited common elements.

               We review a trial court’s decision on summary judgment under a de

novo standard of review. Baiko v. Mays, 140 Ohio App.3d 1, 10, 746 N.E.2d 618 (8th

Dist.2000). Accordingly, we afford no deference to the trial court’s decision and

independently review the record to determine whether summary judgment is
appropriate. Northeast Ohio Apt. Assn. v. Cuyahoga Cty. Bd. of Commrs., 121 Ohio

App.3d 188, 192, 699 N.E.2d 534 (8th Dist.1997).

               Civ.R. 56(C) provides that before summary judgment may be granted,

a court must determine that (1) no genuine issue as to any material fact remains to

be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3)

it appears from the evidence that reasonable minds can come to but one conclusion,

and viewing the evidence most strongly in favor of the nonmoving party, that

conclusion is adverse to the nonmoving party. State ex rel. Duganitz v. Ohio Adult

Parole Auth., 77 Ohio St.3d 190, 191, 672 N.E.2d 654 (1996).

               The moving party carries an initial burden of setting forth specific

facts that demonstrate his or her entitlement to summary judgment. Dresher v.

Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). If the movant fails to

meet this burden, summary judgment is not appropriate, but if the movant does

meet this burden, summary judgment will be appropriate only if the nonmovant fails

to establish the existence of a genuine issue of material fact. Id. at 293.

               Condominium declarations and bylaws are contracts between the

association and the purchaser and are subject to the traditional rules of contract

interpretation. Nottingdale Homeowners’ Assn., Inc. v. Darby, 33 Ohio St.3d 32,

35-36, 514 N.E.2d 702 (1987). A contract that is clear and unambiguous requires no

real interpretation or construction and will be given the effect called for by the plain

language of the contract. Aultman Hosp. Assn. v. Community Mut. Ins. Co., 46 Ohio

St.3d 51, 55, 544 N.E.2d 920 (1989).
               Where a contract’s terms are clear and unambiguous, its

interpretation is as a matter of law, not fact, and may be adjudicated by summary

judgment. Dutch Maid Logistics, Inc. v. Acuity, 8th Dist. Cuyahoga Nos. 91932 and

92002, 2009-Ohio-1783, ¶ 19. We, therefore, interpret the terms of the association’s

declaration and bylaws de novo. Continental W. Condo. Unit Owners Assn. v.

Howard E. Ferguson, Inc., 74 Ohio St.3d 501, 502, 660 N.E.2d 431 (1996).

              Georgalis first argues that “[g]enuine issues of material fact remain as

to whether the parking lease permits the assessments at issue.” He maintains that

the terms of the declaration are not clear in this regard. The association contends

that the declaration unambiguously provides that all unit owners equally pay the

monthly parking garage rent whether they have a parking space or not.

              On November 2, 2006, a lease agreement was executed between the

association (identified as the “tenant”) and 701 Lakeside LLC (identified as the

“landlord”). Georgalis executed the lease agreement as the “president” of the

association (which he was at that time) and as “member” of 701 Lakeside LLC. The

lease agreement was attached to the declaration as Exhibit 7.

              According to the section 1.03 of the lease agreement:

      Leased Premises. Thirty-Eight (38) parking spaces located on the
      second floor level of the Worthington Garage (the “Building”), located
      at 701 Lakeside Avenue, Cleveland, Ohio 44113 (the “Leased
      Premises”). The land underlying the building of which the Leased
      Premises are a part and the building and improvements constructed
      thereon are hereinafter referred to collectively as the “Property.”
      Tenant hereunder is the tenant of the parking spaces in the capacity of
      agent for each of the condominium unit owners of The Cloak Factory
      Condominium, and Tenant shall not have the right of possession of any
      of such parking spaces; all such possessory rights shall belong to each
      condominium unit owner according to the assignment of such parking
      spaces made at the time of closing and transfer of title of a
      condominium unit to a unit owner. Tenant shall not have the right to
      reassign or change parking space designations granted to each unit
      owner, but Tenant shall add to its budget and collect as part of the
      monthly assessment an amount sufficient to pay each monthly
      installment of rent as it comes due during the Original Term, together
      with amounts sufficient to pay the other costs, charges and expenses
      payable by Tenant hereunder.

               Pursuant to Article XVIII(U) of the declaration:

      Parking. Each Unit Owner, at the initial purchase of his or her Unit
      from Declarant, shall be assigned one or more parking spaces on the
      second floor of the parking structure located at 701 W. Lakeside Avenue
      immediately adjoining The Cloak Factory Condominium. Thereafter,
      each Unit Owner, and his or her successor in interest, shall continue to
      have the right to park in such space(s) pursuant to and under the terms
      of that certain Lease Agreement by and between 701 Lakeside, LLC as
      Landlord and The Cloak Factory Condominium Unit Owners’
      Association as Tenant, a copy of which Lease Agreement is attached
      hereto as Exhibit 7. Under the terms of the Lease Agreement, the Unit
      Owners’ Association has no right to possession or control of the parking
      spaces, but rather acts in the capacity of agent only for each Unit
      Owner. Only the Unit Owner assigned to a space or spaces has the right
      of possession and control of the parking space(s) assigned to a Unit
      Owner. Notwithstanding the foregoing, the Unit Owners’ Association
      shall and does hereby have the obligation to pay the rent and other
      charges and perform all other obligations of the Tenant under the
      Lease Agreement, which charges and other obligations the Unit
      Owners’ Association shall include in its budget for payment by the
      Unit Owners as part of the monthly assessment and charges due from
      each Unit Owner to the Unit Owners’ Association.

(Emphasis added.)

               Georgalis claims that although Article XVIII(U) of the declaration

states that the association shall include the parking garage rent in its budget as part

of the monthly assessment and charges due from each unit owner, it “assumes that

[the association] has complied with the Declaration in assigning each unit owner at
least one parking space.” Georgalis asserts that “[t]he lack of parking spaces

assigned to the trust’s basement and first floor units reflects a clear deviation from

the dictates of the Declaration.”         Georgalis maintains that “despite the

[association’s] removal of the benefit to which the relevant portion of the monthly

assessment relates, it nevertheless continues to charge the Trust for its pro rata

share of the rent due under the Parking Lease.”

               However, Georgalis is the one who made the decision to not assign

parking spaces to the basement and first floor units. Georgalis explained in his

affidavit attached to his motion for summary judgment, “As the Trust did not

purchase any units from Declarant/the Developer and is instead the successor-in-

interest to the unsold units of the Developer, and in recognition of the limited

parking spaces, the Trust agreed that the basement unit and first floor units would

not have assigned any parking spaces.” Therefore, Georgalis cannot now claim that

the Association removed the parking benefit.

               We agree with the association that Article XVIII(U) unambiguously

states that notwithstanding the fact that upon initial purchase each unit owner will

be assigned a parking space, the association shall include the parking garage rent in

its budget and assess all unit owners the cost of the rent.

               The lease agreement establishes that the parking garage rent is an

expense that the association must include in its budget and assess each unit owner

according to the owner’s percentage of ownership in the common elements, and
Article XVIII(U) of the declaration sets forth the provision stating that the

association shall do just that.

               Georgalis further argues that he “has repeatedly requested the

[association] to revise ‘Exhibit 4’ attached” to the declaration to remove the trust’s

basement square footage and first floor units from the total square footage “to reflect

the lack of parking spaces for which the Trust has been duly assessed.” But Article

II(B) of the declaration states in relevant part that “[t]he extent of such ownership

in the Common Elements is hereby deemed and expressed by the percentage

amount hereinafter set forth in Exhibit 4; such percentage amount shall remain

constant and shall not be changed except by an amendment to this Declaration

unanimously approved by all Unit Owners affected.” Exhibit 4 is attached to the

declaration and bylaws, and has each unit’s square footage and percentage of

ownership.

                Georgalis next argues that genuine issues of material fact remain as

to whether the parking lease should be construed against him as its drafter.

Specifically, Georgalis maintains that just because he executed the parking lease on

behalf of the landlord does not mean that the lease must be construed against him

as the drafter. This rule, however, only applies when a contract is ambiguous, and

we find no ambiguity here. Bond v. Halcon Energy Props., 7th Dist. Mahoning No.

15MA0178, 2017-Ohio-7754, ¶ 24.

               Finally, Georgalis contends that genuine issues of material fact

remain as to whether the garage spaces are limited common elements. He argues
that “[a]s the Declaration conclusively categorizes the parking spaces as limited

common elements, only those unit owners to whom the exclusive and irrevocable

license of use attaches should be responsible for the cost associated with same.”

              Article I of the declaration sets forth definitions used in the

declaration. Article I(F) of the declaration defines “Common Elements” to include

the following parts of the condominium property:

      (1) The Real Estate described in the Declaration.

      (2) All other areas, facilities, places and structures that are not part of
      a Unit or are not delineated as part of a Unit in the Drawings as well as
      the Limited Common Elements hereinafter defined, including but not
      limited to:

      (i) The corridors and lobbies of the Building;

      (ii) The open space on the roof of the Building identified in the
      Drawings;

      (iii) Easements created for the benefit of the Condominium Property;

      (iv) In general, all apparatus and installations existing for common use;

      (v) Such community facilities as may be provided for in the
      Declaration; and

      (vi) All other parts of the Condominium Property necessary or
      convenient to its existence, maintenance and safety, or normally in
      common use, or that have been designated as Common Elements in the
      Declaration or Drawings.

              Article I(S) of the Declaration defines “Limited Common Elements”

as “the Common Elements designated in the Declaration as reserved for a certain

Unit or Units to the exclusion of other Units.”
              Article II sets forth “Establishment of Condominium Ownership and

Division of Condominium Property.” Article II(B), titled “Common Elements,”

provides:

      (1) Description of Common Elements. The entire balance described in
      the attached legal description of the Real Estate and improvements
      thereon, including but not limited to, community facilities, if any,
      pumps, elevators, pavement, wires, conduits, central heating and
      cooling units, chillers, towers, pipes and compressors, utility lines and
      ducts now or hereafter situated on the Condominium Property, all as
      hereinbefore more specifically described in Article 1(F) hereof, are
      hereby declared and established as the Common Elements. Unless
      otherwise provided by the Unit Owners’ Association, however, the care,
      maintenance, repair and replacement of all or any portion of such
      elements qr [sic] fixtures located within a Unit shall be the
      responsibility of the owner of such Unit.

      (2) Limited Common Elements. Each Unit Owner is hereby granted an
      exclusive and irrevocable license to use and occupy to the exclusion of
      all other Unit Owners, the Limited Common Elements which serve only
      his Unit. The Limited Common Elements with respect to each Unit
      shall consist of such of the following as may be constructed to be
      Common Areas or which are deemed to be appurtenant to such Unit:

      ***

      (iv) The leasehold estate of the Unit Owner in the parking space(s)
      assigned to such Unit Owner at the time of original purchase of his or
      her Unit, which parking space(s) is or are described in that certain
      Lease Agreement by and between 701 Lakeside LLC as landlord and
      The Cloak Factory Condominium Unit Owners’ Association as tenant
      (in its capacity as agent only for each Unit Owner in The Cloak Factory
      Condominium), a copy of which Lease Agreement is attached hereto as
      Exhibit 7.

      (3) Use of Common Elements. Each Owner of a Unit shall own an
      undivided interest in the Common Elements as a tenant in common
      with all other-such Owners, and, except as otherwise limited in this
      Declaration and in the Bylaws attached hereto as Exhibit 3, each Owner
      shall have the right to use the Common Elements for all purposes
      incident to the use and occupancy of his Unit as a place of residence
      and such other incidental uses permitted by this Declaration and the
      Bylaws, including the non-exclusive easement, together with other Unit
      Owners, to the use and enjoyment of the Common Elements and for
      ingress and egress to and from the respective Units, which rights shall
      be appurtenant to and shall run with his Unit. The extent of such
      ownership in the Common Elements is hereby deemed and expressed
      by the percentage amount hereinafter set forth in Exhibit 4; such
      percentage amount shall remain constant and shall not be changed
      except by an amendment to this Declaration unanimously approved by
      all Unit Owners affected.

      (4) Ownership of Common Elements. Subject to modification as
      hereinafter described, the percentage of ownership of the Common
      Elements attributable to the ownership Interest in each Unit, together
      with the percentage of interest in the Association for the division of
      Common Expenses, Common Assessments, Common Surplus,
      Common Profits and Common Losses, as hereinafter described in
      Article V, Section (B), of this Declaration, shall be in accordance with
      Exhibit 4 attached hereto and made a part hereof. The percentage of
      interest in the Common Elements is in the proportion that the number
      of square feet contained in the Unit bears to the aggregate number of
      square feet contained in all Units. Numbers and reference to this
      Declaration, any amendments thereto, and to the Drawings shall be
      sufficient to convey the Unit and the Condominium Ownership Interest
      in the Common Elements (including the Limited Common Elements)
      appurtenant thereto.

              Although Article II(B)(2)(iv) states that “the leasehold estate of the

Unit Owner in the parking space(s) assigned to such Unit Owner at the time of

original purchase of his or her Unit” and is included under “Limited Common

Elements” under Article II(B)(2), the “Limited Common Elements” subsection is

still under the “Common Elements” section of Article II(B). Therefore, just as Article

I(S) defines “Limited Common Elements” as “the Common Elements designated in

the Declaration as reserved for a certain Unit or Units to the exclusion of other

Units,” Article II(B) likewise includes limited common elements as a subset of
common elements. And the bylaws make clear that all unit owners equally share the

cost of the common elements, which includes limited common elements.

                 Article V of the declaration sets forth assessments. It states in

relevant part:

      (A) General. Assessments for the management, maintenance, repair
      and insurance of the Common Elements, Limited Common Elements,
      rent and other charges due under the terms of the Lease Agreement
      attached as Exhibit 7, and amounts determined by the Board of
      Directors of the Association for the establishment and maintenance of
      the reserve fund to meet the cost and expense of repair and
      replacement of the Common Elements together with the payment of
      the Common Expenses, shall be made in the manner provided herein,
      and in the manner provided in the Bylaws attached hereto as Exhibit 3.

      (B) Division of Common Expenses. Common Assessments. Common
      Surplus. Common Profits and Common Losses. The proportionate
      shares of the separate Owners of the respective Units in the Common
      Expenses, Common Assessments, Common Surplus, Common Profits
      and Common Losses of the operation of the Condominium Property is
      based upon the undivided interest of such Units expressed in Exhibit 4
      hereof. The acquisition or occupancy of any Unit shall be conclusive
      evidence against the Owner or Occupant thereof that the percentage set
      forth opposite each Unit in Exhibit 4 of this Declaration is in the
      proportion that the undivided interest of the Unit bears to the entirety
      of interests of all Units on the date this Declaration is filed for record,
      and the proportionate share of profits and expenses of each Unit Owner
      shall be in accordance with said percentages set forth in Exhibit 4
      hereof. Notwithstanding the foregoing, the Unit Owners’ share of
      Common Expenses related to the Recreational Facilities shall be shared
      with the residents and occupants of The Pinnacle Condominiums, and
      determined in accordance with the provisions of the Easement and Use
      Agreement as described in Article HLG. above.

                 According to Article II, Section 10 of the bylaws, the associations’

board of directors levies assessments against the unit owners. Article V, Section 1 of

the bylaws states that unit owners shall pay monthly assessments. Article V, Section

2 of the bylaws states:
      Each year on or before December 1st, the Association shall estimate the
      total amount necessary to pay the cost of wages, materials, insurance,
      services and supplies which will be required during the ensuing
      calendar year for the rendering of all services, together with a
      reasonable amount considered by the Association to be necessary for a
      reserve for contingencies and replacements, and shall on or before
      December 15th notify each owner in writing as to the amount of such
      estimate, with a reasonable itemization thereof. Said “estimated cash
      requirements” shall be assessed to the owners according to each
      owner’s percentage of ownership in the Common Elements as set forth
      in the Declaration.

              These provisions make clear that the assessments are based upon

each unit owner’s proportionate share of ownership set forth in Exhibit 4 attached

to the declaration. Although Georgalis argues that the trust’s proportionate share in

the basement and first floor units should be less because they do not have parking

spaces, Article V(B) states that the “acquisition or occupancy of any Unit shall be

conclusive evidence against the Owner or Occupant thereof that the percentage set

forth opposite each Unit in Exhibit 4 of this Declaration” is the owner’s

proportionate share of ownership as well as the profits and expenses. And Article

II(B)(3) explicitly states that the ownership percentage in the common elements,

which again includes the limited common elements, “shall remain constant and

shall not be changed except by an amendment to this Declaration unanimously

approved by all Unit Owners affected.”

              We note that Georgalis, albeit through his company and later the

trust, is the one who established the declaration and bylaws. He is also the one who

decided that the basement and first floor units would not have parking spaces.

When he was responsible for paying a majority of the expenses because he owned a
majority of the units (for many years), the fact that all unit owners had to share in

parking garage expenses benefited him. But now, when he only owns five units, he

no longer wants all unit owners to share in the expenses.

              Although Georgalis maintains that “only those unit owners” who have

parking spaces “should be responsible for the costs associated” with the parking

garage rent, the changes to the declaration and bylaws that he desires will not be

accomplished through the court system. He essentially argues that it is not fair that

the trust has to pay its share of the rent for the parking garage. However, the Ohio

Supreme Court has made clear that “courts should not rewrite contracts.” N.

Buckeye Edn. Council Group Health Benefits Plan v. Lawson, 103 Ohio St.3d 188,

2004-Ohi0-4886, 814 N.E.2d 1210, ¶ 20. As the Supreme Court stated in Lawson,

      “Cases of contractual interpretation should not be decided on the basis
      of what is ‘just’ or equitable. This concept is applicable even where a
      party has made a bad bargain, contracted away all his rights, and has
      been left in the position of doing the work while another may benefit
      from the work. Where various written documents exist, it is the court’s
      duty to interpret their meaning, and reach a decision by using the usual
      tools of contractual interpretation (e.g., the written documents, the
      intent of the parties, and the acts of the parties) and not by a
      determination of what is fair, equitable, or just.”

Id. at ¶ 20, quoting Ervin v. Garner, 25 Ohio St.2d 231, 239-324, 267 N.E.2d 769

(1971).

              Accordingly, we overrule Georgalis’s sole assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
KATHLEEN ANN KEOUGH, J., CONCUR